DISMISS and Opinion Filed December 19, 2022




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                              No. 05-22-00956-CV

                        DERRICK DOTSON, Appellant
                                   V.
                         CITY OF DALLAS, Appellee

                    On Appeal from the 95th District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-18-15671

                        MEMORANDUM OPINION
     Before Chief Justice Burns, Justice Partida-Kipness, and Justice Nowell
                       Opinion by Justice Partida-Kipness
      Before the Court is appellant’s motion to dismiss the appeal. Appellant

informs the Court that he no longer wishes to pursue the appeal. Accordingly, we

grant the motion and dismiss the appeal. TEX. R. APP. P. 42.1(a)(1).



                                          /Robbie Partida-Kipness/
                                          ROBBIE PARTIDA-KIPNESS
                                          JUSTICE

220956F.P05
                               S
                         Court of Appeals
                  Fifth District of Texas at Dallas
                              JUDGMENT

DERRICK DOTSON, Appellant                  On Appeal from the 95th District
                                           Court, Dallas County, Texas
No. 05-22-00956-CV       V.                Trial Court Cause No. DC-18-15671.
                                           Opinion delivered by Justice Partida-
CITY OF DALLAS, Appellee                   Kipness. Chief Justice Burns and
                                           Justice Nowell participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

      It is ORDERED that appellee CITY OF DALLAS recover its costs of this
appeal from appellant DERRICK DOTSON.


Judgment entered December 19, 2022




                                     –2–